In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-1201V
                                     Filed: September 1, 2016
                                        Not for Publication

*************************************
A.G., a Minor, by and Through                *
his Parent and Natural Guardian,             *
JORGE GUTIERREZ ,                            *
                                             *
               Petitioner,                   *      Damages decision based on
                                             *      stipulation; human-papillomavirus
 v.                                          *      (“HPV”) vaccine; transverse
                                             *      myelitis (“TM”)
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
               Respondent.                   *
                                             *
*************************************
Maximillian J. Muller, Dresher, PA, for petitioner.
Debra A. Filteau Begley, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

         On September 1, 2016, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms. Petitioner alleges that the human-
papillomavirus (“HPV”) vaccine his minor son A.G. received on March 28, 2013 caused A.G. to
develop transverse myelitis (“TM”). Petitioner further alleges that A.G. experienced the
residual effects of these injuries for more than six months. Respondent denies that A.G.’s HPV
vaccine(s) caused him to develop TM or any other injury.

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document=s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
        Nonetheless, the parties agreed to resolve this matter informally. The undersigned finds
the terms of the stipulation to be reasonable. The court adopts the parties’ attached stipulation
and awards compensation in the amount and on the terms set forth in the stipulation. Pursuant to
the stipulation, the court awards:

    a. a lump sum payment of $2,903.44 representing compensation for full satisfaction of the
       State of Oklahoma Medicaid lien. This payment shall be in the form of a check payable
       jointly to petitioner and:

                Oklahoma Health Care Authority
                Attn: Jayna Sims
                4345 N. Lincoln Blvd.
                Oklahoma City, OK 73105
                Soonercare # 042133250

        Petitioner agrees to endorse this payment to Oklahoma Health Care Authority; and

    b. An amount sufficient to purchase the annuity contract described in paragraph 10 of the
       attached stipulation, paid to the life insurance company from which the annuity will be
       purchased. This amount represents compensation for all damages that would be available
       under 42 U.S.C. §300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: September 1, 2016                                                           s/ Laura D. Millman
                                                                                    Laura D. Millman
                                                                                     Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2